Title: To Thomas Jefferson from Giovanni Fabbroni, 15 March 1805
From: Fabbroni, Giovanni
To: Jefferson, Thomas


                  
                     Excellence 
                     
                     Florence en Toscanece 15 Mars 1805
                     
                  
                  La bonté que Vous eûtes de m’envoyer en 1782 Votre excellent Ouvrage, modestement intitulé Notes on Virginie, est une circonstance si flatteuse qu’on ne peut pas l’oublier. J’ose Vous rappeller aujourdhui mes sentimens, qui sont ceux de La reconnoissance la plus vive, de la veneration la plus exalteé, en prenant La Liberté de vous faire hommage d’un livre qui peut en quelque sorte Vous interesser; parce qu’il offre une partie de la Statistique de ce Païs. Son titre est: Dei Provvedimente Annorari. Je le remet avec cette Lettre a Mr. Appleton Consul des Etats Unis à Livourne, pour Vous le faire passer. Le sujet n’y est pas traité aûssi dignement qu’il le faudroit; pas même avec la force et le stile qu’il auroit exigé. Mais j’y ai mis toute la verité historique etayeé par L’evidence des faits. J’ai affecté de produire des faits tirés de L’Espagne, parcequ’il etoit à propos de persuader une nouvelle Cour: J’ai eu la consolation de voir dissipée la tempête reglemantaire, qui nous menaçoit. Des nouveaux maux sont venus affliger ce pauvre Païs deja fatigué par les changemens politiques. Nous avons eu des tremblemens de terre qui ont endommagé quelques unes de nos villes, et des inondations qui ont submergé plus que 60 milles quarrées de terreins richement cultivés. 
                  En dernier Lieu une fievre maligne bilieuse a paru à Livourne, et les Ennemis de notre petit commerce ont crié à la fievre Jaune! et ont jetté L’epouvante si Loin autour de nous, que presque toute L’Europe nous regarde comme des pestiferés. Il y a six àns que les circonstances ont detourné les Magistrats de soigner La netteté d’une ville aussi peuplée que Livourne. Les egouts y etoient presqu’obstrués, Les fossées remplies de boue &c. Voilà ce qui a fait naître d’elle meme La Maladie, que Vos Ecrivains ont appelleé Endemic Yellow fever not contagious, trop differente de celle qu’on a nommée Yellow Pestilential fev
                     . Il a été evident que celle de Livourne n’a eù aucun caractére contagieux, ni par L’attouchement des Malades, ni par celui des Marchandises. Je sais qu’on a avéré à Philadelphie, que La fievre jaune pestilentielle ne donne point son misasmes au papier à ecrire, et que celui ci ne La communique point. Il vaudroit la peine pour La sureté du Commerce, et pour la tranquillité des Nations, qu’on fit des expèriments repetés pour assurer quelles sont Les marchandises, qui sont susceptibles de recevoir et transmettre La contagion, et quelles ne le sont pas. C’est depuis 15 ans que nous observons dans nos trois Laezarets les effets des marchandises, qui nous viennent de tous les points de L’Amerique, non seulement des endroits suspects mais de ceux même où regne La Maladie, et jamais aucune de nos Gardes destinés à s’assurer par un maniement Long tems continué, si les marchandises sont infectees, n’a donné Lieu au plus petit soupçon de maladie. Je ne suis pas instruit si on a etabli à Philadelphie Le Bureau de Santeé qu’on avoit projecté. Il seroit du plus grand interêt pour le commerce des Etats Unis d’instituer exprès une suite d’experiences dirigées à prouver si la fievre jaune pestilentielle communique son seminium pestif aux Marchandis, et à quelles; savoir: si seulement les matières animales, telles que les Laines, Les soies, et non pas les matieres vegetales, telles que Le coton, le lin &c: et si ce seminium les penetre, combien de tems peut il y rester actif. Ces faits une fois bien averés, on sauroit a quoi s’attenir; on sauroit si une quarantaine quelconque est necessaire; si peu de jours d’observation seroient suffisans, ou s’il faudroit une quarantaine rigoureuse. Le Commerce y gagneroit beaucoup; et La confiance des Nations se rassureroit contre ses peurs excessives qui les font agir à caprice, et d’une maniere qui ne fait pas L’eloge à La raison humaine. La fievre de Livourne n’a pas été contagieuse; elle n’a pas même été epidemique; car Le premier jour que sur La crainte mal fondée de nos Voisin nous determinames d’enfermer ces malades, dans un Hôpital particulier, on n’en trouva que 14 a y enfermer, le premier jour; et Le total qui y est entre, durant plus d’un mois qu’il a été en activité, n’a outre passé le nombre de 165! Quoique celà, La ville de Livourne fut declarée complettement nette le 21. Xbre: On passà de la  chaux aux chambres des infirmes, on purgea les hardes dans les Lazaret: Et nos voisins continuent à nous interdire toute espece de commerce mediterranée jusqu’à ce jour, de crainte que La maladie se renouvelle au Primtems! C’est un sujet qui est digne d’occuper le Chef d’une grande Nation, qui procure à celle ci L’honneur de donner des leçons à La trop vieille, et craintive Europe. J’ai en attendant celui d’être avec La plus haute estime, et le plus profond respect de Votre Excellence Tres humble et très obeissant serviteur
                  
                     Jean Fabbroni 
                     
                     Surintendant du Musée; directeur du
                     monnoyage, membre de la deputation
                     sur les Finances
                  
               